Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 1 of 20

EXHIBIT A
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 2 of 20

14/7/2019 2:27 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 38317693

By: Carolina Salgado

Filed: 11/7/2019 2:27 PM

 

CAUSE NO.
BRYAN WEISNER AND ASHLEY § IN THE JUDICIAL COURT OF
BOATMAN, §
§
Plaintiffs, §
§
V. § HARRIS COUNTY, TEXAS
§
AMICA PROPERTY AND CASUALTY §
INSURANCE COMPANY AND LOYDA — §
ISELA RODRIGUEZ, §
§ DISTRICT COURT
Defendant.

 

PLAINTIFFS ORIGINAL PETITION, JURY DEMAND,
AND REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Bryan Weisner and Ashley Boatman, (“Plaintiffs”), and files Plaintiffs’
Original Petition, Jury Demand, and Request for Disclosure, complaining of Amica Property
and Casualty Insurance Company (“Amica”) and Loyda Isela Rodriguez (“Rodriguez”) (or
collectively “Defendants”) and for cause of action, Plaintiffs respectfully show the following:

DISCOVERY CONTROL PLAN

I. Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.

PARTIES
2. Plaintiffs, Bryan Weisner and Ashley Boatman, resides in Harris County, Texas.
3. Defendant, Amica Property and Casualty Insurance Company, is a foreign insurance

company, engaged in the business of insurance in the State of Texas. Plaintiffs request
service of citation upon Amica, through its registered agent for service: c/o Robert R.

Foss, Jr.. 2150 Town Square Place, Suite 600, Sugar Land Texas 77479-1465.
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 3 of 20

Plaintiffs request service at this time.
Defendant Loyda Isela Rodriguez is an individual resident of Sugar Land, Texas.
Rodriguez may be served with citation at the address listed with the Texas Department of
Insurance: 2150 Town Square Place, Suite 600, Sugar Land, Texas 77479-1465.
Plaintiffs request service at this time.
JURISDICTION

The Court has jurisdiction over Amica because this Defendant engages in the business of
insurance in the State of Texas, and the causes of action arise out of Amica’s business
activities in the state, including those in Harris County, Texas, with reference to this
specific case.
The Court has jurisdiction over Rodriguez because this Defendant engages in the business
of adjusting insurance claims in the State of Texas, and the causes of action arise out of
this Defendant’s business activities in the State of Texas, including those in Harris County,
Texas, with reference to this specific case.

VENUE
Venue is proper in Harris County, Texas because the insured property is located in Harris
County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred
in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

FACTS
Plaintiffs assert claims for breach of contract, common law bad faith, violations of sections
541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

Plaintiffs own an Amica Property and Casualty Insurance Company insurance policy,
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD_ Page 4 of 20

number 69044231BK (“the Policy”). At all relevant times, Plaintiffs owned the insured
premises located at 6502 Twin Leaf Drive Spring, Texas 77379 (“the Property”).

Amica Property and Casualty Insurance Company or its agent sold the Policy, insuring the
Property, to Plaintiffs. Amica Property and Casualty Insurance Company represented to
Plaintiffs that the Policy included hail and windstorm On or about May 26, 2018, the
Property sustained extensive damage resulting from a severe storm that passed through the
Spring/Harris County, Texas area.

In the aftermath of the hail and windstorm, Plaintiffs submitted a claim to Amica against
the Policy for damage to the Property. Amica assigned claim number 60003450378 to
Plaintiffs claim.

Plaintiffs asked Amica to cover the cost of damage to the Property pursuant to the Policy.
Amica hired or assigned its agent, Rodriguez, to inspect and adjust the claim. Rodriguez
conducted an inspection. Rodriguez’s found no damage to Plaintiffs’ Property. Plaintiffs
were left without adequate funds to make repairs on the entirety of their claim.

Amica, through its agent, Rodriguez, conducted a substandard and improper inspection of
the Property, which grossly undervalued the cost of repairs in its estimate and yielded an
unrealistic amount to underpay coverage.

Amica and Rodriguez have ultimately refused full coverage which includes, but is not
limited to, replacement of the roof and additional interior damage. Specifically, Rodriguez
found no damage to Plaintiffs’ roof. The third-party inspector hired to review the damage
to the Property found damage to the roof, vents, flashings, gutters, and downspouts. The

storm compromised the integrity of the roof allowing water to enter, causing water damage

hoo
17,

19.

21,

22.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 5 of 20

to the following areas of the interior: office, living room, child room, and bathroom.

The damage to Plaintiffs Property is currently estimated at $24,239.10.

Rodriguez had a vested interest in undervaluing the claims assigned to him by Amica in
order to maintain his employment. The disparity in the number of damaged items in his
report compared to that of the third-party inspector’s as well as the difference in valuation
is evidence of unfair claims handling practices on the part of Rodriguez.

Furthermore, Rodriguez was aware of Plaintiffs’ deductible prior to inspecting the
Property. Rodriguez had advanced knowledge of the damages he needed to document in
order to be able to deny the claim.

Rodriguez misrepresented the actual amount of damage Plaintiffs Property sustained in
addition to how much it would cost to repair the damage. Rodriguez made these
misrepresentations as a licensed Texas adjuster with the hope that Plaintiffs would rely on
his expertise and accept the bad faith estimate as a true representation of the damages.
After reviewing Plaintiffs’ Policy, Rodriguez misrepresented that the damage was caused
by non-covered perils. Rodriguez used his expertise to fabricate plausible explanations for
why visible damage to Plaintiffs Property would not be covered under the policy.

As stated above, Amica and Rodriguez improperly and unreasonably adjusted Plaintiffs
claim. Without limitation, Amica and Rodriguez misrepresented the cause of, scope of,
and cost to repair damages to Plaintiffs Property, as well as the amount of insurance
coverage for Plaintiffs claim or loss under the Policy.

Amica and Rodriguez made these and other false representations to Plaintiffs, either

knowingly or recklessly, as a positive assertion, without knowledge of the truth. Amica
24,

25,

27.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 6 of 20

and Rodriguez made these false representations with the intent that Plaintiffs act in
accordance with the misrepresentations regarding the grossly deficient damage and repair
estimates prepared Rodriguez.

Plaintiffs relied on Amica and Rodriguez’s misrepresentations, including but not limited
to those regarding coverage, the cause of, scope of, and cost to repair the damage to
Plaintiffs Property. Plaintiffs’ damages are the result of Plaintiffs’ reliance on these
misrepresentations.

Upon receipt of the inspection and estimate reports from Rodriguez, Amica failed to assess
the claim thoroughly. Based upon Rodriguez’s grossly unreasonable, intentional, and
reckless failure to investigate the claim properly prior to underpaying coverage, Amica
failed to provide coverage due under the Policy, and Plaintiffs suffered damages.

Because Amica and Rodriguez failed to provide coverage for Plaintiffs’ insurance claim,
Plaintiffs have been unable to complete any substantive repairs to the Property. This has
caused additional damage to Plaintiffs Property.

Furthermore, Amica and Rodriguez failed to perform their contractual duties to Plaintiffs
under the terms of the Policy. Specifically, Rodriguez performed an unreasonable and
substandard inspection that allowed Amica to refuse to pay full proceeds due under the
Policy, although due demand was made for an amount sufficient to cover the damaged
Property, and all conditions precedent to recover upon the Policy were carried out by
Plaintiffs.

Amica and Rodriguez’s misrepresentations, unreasonable delays, and continued denials

constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas
29.

30.

31.

32.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD_ Page 7 of 20

Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a
breach of the insurance contract between Defendant and Plaintiffs.

Amica and Rodriguez’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (1). Amica and Rodriguez have
failed to settle Plaintiffs claim ina fair manner, although they were aware of their liability
to Plaintiffs under the Policy. Specifically, Amica and Rodriguez have failed to, in an
honest and fair manner, balance their own interests in maximizing gains and limiting
disbursements, with the interests of Plaintiffs by failing to timely pay Plaintiffs coverage
due under the Policy.

Amica and Rodriguez’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Amica and Rodriguez failed
to provide Plaintiffs a reasonable explanation for underpayment of the claim.
Additionally, after Amica received statutory demand on or about July 24, 2019, Amica has
not communicated that any future settlements or payments would be forthcoming to pay
for the entire loss covered under the Policy, nor did it provide any explanation for failing
to settle Plaintiffs claim properly.

Amica and Rodriguez’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (4). Rodriguez performed a biased
and intentionally substandard inspection designed to allow Amica to refuse to provide full
coverage to Plaintiffs under the Policy.

Specifically, Amica and Rodriguez performed an outcome-oriented investigation of

Plaintiffs’ claims, which resulted in a biased, unfair, and inequitable evaluation of
33.

34.

35.

36.

37.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 8 of 20

Plaintiffs’ losses on the Property.

Amica’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of
Claims. TEX. INS. CODE §542.055. Due to Rodriguez's subpar inspection, Amica failed
to reasonably accept or deny Plaintiffs full and entire claim within the statutorily mandated
time after receiving all necessary information.

Amica’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of
Claims. TEX. INS. CODE §542.056. Due to Rodriguez’s intentional undervaluation of
Plaintiffs’ claims, Amica failed to meet its obligations under the Texas Insurance Code
regarding timely payment of the claim. Specifically, Rodriguez's understatement of the
damage to the Property caused Amica to delay full payment of Plaintiffs claim longer than
allowed, and Plaintiffs have not received rightful payment for Plaintiffs claim.

Amica and Rodriguez's wrongful acts and omissions have forced Plaintiffs to retain the
professional services of the attorneys and law firm representing him with respect to these
causes of action.

CAUSES OF ACTION AGAINST DEFENDANT.
AMICA MUTUAL INSURANCE COMPANY

All paragraphs from the fact section of this petition are hereby incorporated into this
section.

BREACH OF CONTRACT
Amica is liable to Plaintiffs for intentional violations of the Texas Insurance Code, and
intentional breach of the common Jaw duty of good faith and fair dealing. It follows, then,
that the breach of the statutory duties constitutes the foundation of an intentional breach of
the insurance contract between Amica and Plaintiffs.

7
38.

39.

40.

4],

42.

43.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 9 of 20

Amica’s failure and/or refusal to pay adequate coverage as obligated under the Policy, and
under the laws of the State of Texas, constitutes a breach of Amica’s insurance contract
with Plaintiffs.

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Amica’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are
actionable by TEX. INS. CODE §54 1.151.
Amica’s unfair settlement practice of misrepresenting to Plaintiffs material facts relating
to coverage constitutes an unfair method of competition and a deceptive act or practice in
the business of insurance. TEX. INS. CODE §541.060(a) (1).
Amica’s unfair settlement practice of failing to attempt in good faith to make a prompt,
fair, and equitable settlement of the claim, even though Amica’s liability under the Policy
was reasonably clear, constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX. INS. CODE §541.060(a) (2) (A).
Amica’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable
explanation of the basis in the Policy, in relation to the facts or applicable law, for
underpayment and denial of the claim, constitutes an unfair method of competition and a
deceptive act or practice in the business of insurance. TEX. INS. CODE $541 .060(a) (3).
Amica’s unfair settlement practice of refusing to pay Plaintiffs full claim without
conducting a reasonable investigation constitutes an unfair method of competition and a
deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).
NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:

8
44,

45,

46.

47,

48.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 10 of 20

THE PROMPT PAYMENT OF CLAIMS
Amica’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt
Payment of Claims. All violations made under this article are actionable under TEX. INS.
CODE §542.060.
Amica’s delay in paying Plaintiffs’ claim following receipt of all items, statements, and
forms reasonably requested and required, for longer than the amount of time provided,
constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.
BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
Amica’s conduct constitutes a breach of the common law duty of good faith and fair dealing
owed to an insured in insurance contracts.
Amica’s failure to adequately and reasonably investigate and evaluate Plaintiffs’ claim,
even though Amica knew or should have known by the exercise of reasonable diligence
that liability was reasonably clear, constitutes a breach of the duty of good faith and fair
dealing.
DTPA VIOLATIONS
Amica’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices
Act (“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are consumers of goods
and services provided by Amica pursuant to the DTPA. Plaintiffs have met all conditions
precedent to bring this cause of action against Amica. Specifically, Amica’s violations of
the DTPA include, without limitation, the following matters:
A. By its acts, omissions, failures, and conduct, Amica has violated sections

17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Amica’s violations
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 11 of 20

include, (1) unreasonable delays in the investigation, adjustment, and resolution of
Plaintiffs claim, (2) failure to give Plaintiffs the benefit of the doubt, and (3) failure
to pay for the proper repair of Plaintiffs’ property when liability has become
reasonably clear, which gives Plaintiffs the right to recover under section
17.46(b)(2).

B. Amica represented to Plaintiffs that the Policy and Amica’s adjusting agent and
investigative services had characteristics or benefits they did not possess, which
gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

C. Amica represented to Plaintiffs that Amica’s Policy and adjusting services were of
a particular standard, quality, or grade when they were of another, in violation of
section |7.46(b)(7) of the DTPA.

D, Amica advertised the Policy and adjusting services with the intent not to sell them
as advertised, in violation of section 17,.46(b)(9) of the DTPA.

E. Amica breached an express warranty that the damages caused by wind and hail
would be covered under the Policy. This breach entitles Plaintiffs to recover under
sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

F, Amica’s actions are unconscionable in that Amica took advantage of Plaintiffs’
lack of knowledge, ability, and experience to a grossly unfair degree. Amica’s
unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a) (3)

of the DTPA; and
49,

50.

51.

53.

34,

55,

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 12 of 20

G. Amica’s conduct, acts, omissions, and failures, as described in this petition, are
unfair practices in the business of insurance in violation of section 17.50(a)(4) of
the DTPA.

Each of the above-described acts, omissions, and failures of Amica is a producing cause of

Plaintiffs’ damages. All of Amica’s acts, omissions, and failures were committed

“knowingly” and “intentionally,” as defined by the Texas Deceptive Trade Practices Act.

CAUSES OF ACTION AGAINST DEFENDANT LOYDA ISELA RODRIGUEZ

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

All allegations above are incorporated herein.

Rodriguez’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair
Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

Rodriguez is individually liable for his unfair and deceptive acts, irrespective of the fact
that he was acting on behalf of Amica, because Rodriguez is a “person,” as defined by
TEX. INS. CODE §541.002(2).

Rodriguez knowingly underestimated the amount of damage to the Property. As such,
Rodriguez failed to adopt and implement reasonable standards for the investigation of the
claim arising under the Policy. TEX. INS. CODE §542.003(3).

Furthermore, Rodriguez did not attempt in good faith to affect a fair, prompt, and equitable
settlement of the claim. TEX. INS. CODE §542.003(4).

Rodriguez’s unfair settlement practice of failing to provide Plaintiffs a prompt and

reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

tt
56.

57,

38.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 13 of 20

for partial denial of the claim, also constitutes an unfair method of competition and an

unfair and deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

Rodriguez’s unfair settlement practice of failing to attempt in good faith to make a prompt,

fair, and equitable settlement of the claim, even though liability under the Policy was

reasonably clear, constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).
DTPA VIOLATIONS

All allegations above are incorporated herein.

Rodriguez’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

Act (‘DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are a consumer of goods

and services provided by Rodriguez pursuant to the DTPA. Plaintiffs have met all

conditions precedent to bringing this cause of action against Rodriguez. Specifically,

Rodriguez’s violations of the DTPA include the following matters:

A. By this Defendant’s acts, omissions, failures, and conduct, Rodriguez has violated
sections 17.46(b)(2), (5), and (7) of the DTPA. Rodriguez's violations include (1)
failure to give Plaintiffs the benefit of the doubt, and (2) failure to write up an
estimate reflecting the proper repair of Plaintiffs Property when liability has
become reasonably clear, which gives Plaintiffs the right to recover under section
17.46(b)(2).

B. Rodriguez represented to Plaintiffs that the Policy and his adjusting and
investigative services had characteristics or benefits they did not possess, which

gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 14 of 20

59,

60.

C. Rodriguez represented to Plaintiffs that the Policy and his adjusting services were

of a particular standard, quality, or grade when they were of another, in violation
of section 17.46(b)(7) of the DTPA.

D. Rodriguez’s actions are unconscionable in that Rodriguez took advantage of
Plaintiffs’ lack of knowledge, ability, and experience to a grossly unfair degree.
Rodriguez’s unconscionable conduct gives Plaintiffs a right to relief under section
17.50(a)(3) of the DTPA; and

E. Rodriguez’s conduct, acts, omissions, and failures, as described in this petition, are
unfair practices in the business of insurance in violation of section 17.50(a)(4) of
the DTPA.

Each of Rodriguez’s above-described acts, omissions, and failures is a producing cause of

Plaintiffs’ damages. All acts, omissions, and failures were committed “knowingly” and

“intentionally” by Rodriguez, as defined by the Texas Deceptive Trade Practices Act.

TEX. BUS, & COM. CODE 17.45.

KNOWLEDGE

Defendant made each of the acts described above, together and singularly, “knowingly,”

as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’

damages described herein.
6l.

63.

64.

65.

66.

Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 15 of 20

WAIVER AND ESTOPPEL
Defendants waived and are estopped from asserting any coverage defenses, conditions,
exclusions, or exceptions to coverage not contained in any reservation of rights letter to
Plaintiffs.

DAMAGES

The damages caused to the Property have not been properly addressed or repaired since the
claim was made, causing further damage to the Property, and undue hardship and burden
to Plaintiffs. These damages are a direct result of Defendants’ mishandling of Plaintiffs’
claims in violation of the laws set forth above.
Plaintiffs currently estimate that actual damages to the Property under the Policy are
$24,239.10.
Plaintiffs would show that all of the aforementioned acts, taken together or singularly,
constitute the producing causes of the damages sustained. The above-described acts,
omissions, failures, and conduct of Defendants have caused Plaintiffs’ damages, which
include, without limitation, the cost to properly repair Plaintiffs Property and any
investigative and engineering fees incurred.
For breach of contract, Plaintiffs are entitled to regain the benefit of his bargain, which is
the amount of his claims, consequential damages, together with attorney’s fees.
For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,
Plaintiffs are entitled to actual damages, which include the loss of benefits owed pursuant

to the Policy, mental anguish, court costs, and attorney’s fees. For knowing and intentional

14
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 16 of 20

67.

68.

69.

70.

conduct of the acts described above, Plaintiffs ask for three (3) times his actual damages.
TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are
entitled to the amount of his claims, plus an eighteen percent (10%) per annum penalty on
those claims, as damages, as well as pre-judgment interest and reasonable attorney’s fees.
TEX. INS. CODE §542.060.

For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled to
compensatory damages, including all forms of loss resulting from Defendant’s breach of
duty, such as additional costs, economic hardship, losses due to the nonpayment of the
amount Amica owed, exemplary damages, and damages for emotional distress.
Defendants’ breach of the common law duty of good faith and fair dealing was committed
intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with
“malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies
Code. These violations are the type of conduct which the State of Texas protects its citizens
against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery
of exemplary damages in an amount determined by the finder of fact sufficient to punish
Defendants for their wrongful conduct and to set an example to deter Defendants and others
from committing similar acts in the future,

For the prosecution and collection of this claim, Plaintiffs have been compelled to engage
the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of
the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 17 of 20

reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this
action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.
71. As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states
that the damages sought are in an amount within the jurisdictional limits of this Court. As
required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states
that Plaintiffs secks only monetary relief of no less than $100,000.00, but no more than
$200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment
interest, and attorney fees. A jury will ultimately determine the monetary relief actually
awarded, however. Plaintiffs also seek pre-judgment and post-judgment interest at the
highest legal rate.
REQUESTS FOR DISCLOSURE
72. Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants
disclose, within fifty (50) days from the date this request is served, the information or material
described in Rules 190.2(b)(6) and 194.2.
JURY DEMAND
73. Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a
jury consisting of citizens residing in Harris County, Texas. Plaintiffs hereby tender the
appropriate jury fee.
PRAYER
Plaintiffs pray that Defendants, Amica Mutual Insurance Company and Loyda Isela
Rodriguez, be cited and served to appear and that upon trial hereof, Plaintiffs, Bryan Weisner and

Ashley Boatman recover from Defendant, Amica Mutual Insurance Company and Loyda Isela

16
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 18 of 20

Rodriguez such sums as would reasonably and justly compensate Plaintiffs in accordance with the

rules of law and procedure, as to actual, consequential, and treble damages under the Texas

Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and

exemplary damages as may be found. In addition, Plaintiffs requests the award of attorney’s fees

for the trial and any appeal of this case, for all costs of Court expended on Plaintiffs behalf, for

pre-judgment and post-judgment interest as allowed by law, and for any other relief, at law or in

equity, to which Plaintiffs may show himself justly entitled.

Respectfully submitted,

CHAD T. WILSON LAW FIRM PLLC

By: /s/ Chad T. Wilson

Chad T. Wilson

Bar No. 24079587

Tara L. Peveto

Bar No, 24076621

455 E Medical Center Blvd, Ste 555
Webster, Texas 77598
Telephone: (832) 415-1432
Facsimile: (281) 940-2137
eservice@cwilsonlaw.com
cwilson@cwilsonlaw.com
tpeveto@cwilsonlaw.com

ATTORNEYS FOR PLAINTIFFS
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 19 of 20

 

Receipt Number: 851385
Tracking Number: 73694125
COPY OF PLEADING PROVIDED BY PLT
CAUSE NUMBER: 201981078
PLAINT-“FF: WEISNER, BRYAN In the 295th Judicial
vs. District Court of
DEF ENDAN'S : AM_CA PROPERTY AND CASUALTY Harris Counly, Texas

-NSURANCE COMPANY

 

CITATION
THE STATE OF TEXAS
County of Harr_s

ZO: RODR-GUEZ, LOYDA LSELA
2150 ‘OWN SQUARE PLACE SU_VE 600

SUGAR _AND UX 77479 1465

Attached -s a copy of PLAINTIFFS ORIGINAL PETITION JURY DEMAND AND REQUEST FOR
DISCLOSURE.

This instrument was filed on November 7, 2019, in the above numbered and styled cause
on the docket in the above Judicial District Court of Harsis County, Texas, in the
courthouse in the City of Houston, Texas. The instrument attached descsibes the clain
aga_nsl you.

YOU HAVE BEEN SUED. You may employ an attorney. Tl you Of your attorney do not
file a weitten answers wlth Lhe District Clerk who issued this citation by 10:90 a.m.
on the Monday next following Lhe explcallon of Lwenly days afler you were served thls
eilaLion and petition, a defaull judgment may be Laken against you.

-SSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, Lh is

November 7, 20.9,

Maily~ Super

Marilyn Burgess, District Cleck
Harris Counly, Yexas
201 Caroline, Houston, Texas 770902

 

Generated By: CAROL_NA SALGADO

ossued at request of:

Wilson, Chad

£55 BAST MEDLCAL CENTER BLVD SU_TE 555
WEBSTER, TX 77598-0900

832 415 2432

Baz Number: 2497958

 
Case 4:19-cv-04744 Document 1-2 Filed on 12/05/19 in TXSD Page 20 of 20

 

CAUSE

NUMBER :

Seacking Number:

2ULSELO7S

T3694125

 

PLALNTIFE: WEILSNER, BRYAN

DERENDAN'! AMLCA PROPERUY AND

-NSURANCE

COMPANY

CASUALTY

in the 295th

Judicial Dis
Hargis

of Count y,

Tout

T@xAaS

 

OPP TCER / AUTHOR ZED

 

PERSON RETURN

 

 

Came Le hand al a o'clock eu * M., on Lhe ee day ee
- _ » 20
bxecuLed atl (address)
ee fount y
at ae o'clock es Me, on the ae _ clay al
, 20 '
by delivering to defendant,

 

this
woth t

Lcue
togethes

-H pecson, a copy ol

o

Citabion

 

altached thereto and 1 endorsed

 

To cectily whoch L aliix my

Beit &

aS

COURLY,

AlZfiant

On this day,

mpany ing
Petltlon

 

capy (Les)

Catalwon the

hand On. this
, of

 

 

» Known

 

the whose

 

person

signature

appears Lhe
he/she stated

on the

or

  

reluen,

LO

AND SUBSCR.ARBEL

SWORN

30
, 20

 

 

BERORE

Ly appeared.

L AfLer being by
cuted by him/her in the exact

me

en Lhis

Lo

duly
nannes

Che

date of del uvesy.

day ene

me to be

SWOST,

veclled

 

Notary Public
